DETAILED ACTION
Pending Claims
Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 8 are objected to because of the following informalities: 
For improved clarity and consistency, claim 4 should state: wherein a viscosity-average molecular weight of the at least one of a polycarbonate resin and a polyarylate resin is 10,000-100,000.
For improved clarity and consistency, claim 8 should state: wherein a concentration of the at least one of a polycarbonate resin and a polyarylate resin in the thermoplastic resin solution is 10-30 mass%
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, the claimed method includes the following step: producing a thermoplastic resin solution by an interfacial polymerization process by dissolving a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin in dichloromethane. 
It is unclear if: 
(a) the “by dissolving” limitation defines the “by an interfacial polymerization process” limitation;
(b) the “by dissolving” limitation further limits the “by an interfacial polymerization process” limitation;
(c) the “by dissolving” and “by an interfacial polymerization process” limitations are distinct and alternative ways to produce the thermoplastic resin solution;
(d) the “by dissolving” and “by an interfacial polymerization process” limitations are related ways to produce the thermoplastic resin solution that can be used in combination.
For the purpose of the prior art search, the producing step has been interpreted to embrace any of these possibilities, provided that a solution of a polycarbonate resin in dichloromethane or a solution of a polyarylate resin in dichloromethane is produced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US Pat. No. 5,318,847).
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukushima et al. (US Pat. No. 5,318,847).
Regarding claims 7 and 8, Fukushima et al. disclose: (7) a method for producing a carbon fiber reinforced thermoplastic resin sheet (Example 3: column 8, line 19 through column 9, line 18), the method comprising the steps of: 
producing a thermoplastic resin solution by dissolving a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin in dichloromethane (Example 3: column 8, lines 27-33: see polycarbonate resin in dichloromethane); 
impregnating the thermoplastic resin solution into carbon fibers (Example 3: column 8, lines 35-39); and 
evaporating dichloromethane from the carbon fibers impregnated with the thermoplastic resin solution (Example 3: column 8, lines 39-41);
(8) wherein a concentration of the at least one of a polycarbonate resin and a polyarylate resin in the thermoplastic resin solution is 10-30 mass% (Example 3: column 8, lines 27-33; column 9, lines 1-18: converts to approximately 23-25%).
Note: the teachings of Fukushima et al. satisfy the “(c)” embodiment described above, with respect to the step of producing a thermoplastic resin solution.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1) – see MPEP 2131.01.
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1) – see MPEP 2131.01.
Regarding claims 7 and 8, the teachings of Fukushima et al. are as set forth above and incorporated herein.  The exemplary embodiment of Fukushima et al. includes a commercial polycarbonate resin of “Panlite 1250WJ” (see column 8, lines 27-28).  The teachings of Nitta appear to demonstrate that the 1250-Panlite resin is produced by an interfacial polymerization 
Therefore if not anticipated by Fukushima et al. (in light of Nitta), the teachings of Fukushima et al. (in light of Nitta) would have obviously satisfied the instantly claimed method because: (a) the exemplary embodiment of Fukushima et al. includes a commercial polycarbonate resin of “Panlite 1250WJ”; and (b) at the very least, the teachings of Nitta suggest that the 1250-Panlite resin is produced by an interfacial polymerization method.
Note: the teachings of Fukushima et al. (in light of Nitta) satisfy the “(d)” embodiment described above, with respect to the step of producing a thermoplastic resin solution.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847) and Nitta (US 2011/0028601 A1).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US Pat. No. 5,318,847) and Kinoshita (US 2012/0164444 A1).
Regarding claims 1-3, 5, and 6, Fukushima et al. disclose: (1) sheet formed from a carbon fiber reinforced thermoplastic resin (Example 3: column 8, line 19 through column 9, line 18) comprising carbon fibers (column 8, lines 21-26 & 35-41) and a thermoplastic resin containing at least one of a polycarbonate resin and a polyarylate resin (column 8, lines 27-33: see polycarbonate resin in dichloromethane); 
(2) wherein the carbon fibers are continuous fibers (column 8, lines 21-26: see plain-woven cloth);
(3) wherein the sheet comprises the carbon fibers for 20-80 vol% and the thermoplastic resin for 80-20 vol% (column 8, lines 49-50: see 50 vol%);
(5) a laminate sheet obtained by directly laminating the sheet (column 8, lines 42-53); (6) which does not contain a carbon fiber-free sheet (column 8, lines 42-53).
Fukushima et al. use dichloromethane as their impregnating solvent (see column 8, lines 27-31).  They fail to explicitly disclose: (1-3, 5 & 6) a content of dichloromethane contained in the sheet is 10-10,000 ppm by mass.  Rather, they disclose that the dichloromethane is volatized by placing the impregnated carbon fiber cloth on a hot plate at 40oC and further vacuum-drying the impregnated carbon fiber cloth for one day at 80oC (see column 8, lines 39-41).  The skilled artisan would have expected these steps to remove all or nearly all of the dichloromethane from the impregnated material, leaving behind zero to trace amounts of dichloromethane in the sheet.  These trace amounts would have overlapped with at least the lower end of the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, the skilled artisan would have expected the sheet of Fukushima et al. to obviously satisfy the instantly claimed dichloromethane content (10-10,000 ppm by mass) because: (a) Fukushima et al. disclose that the dichloromethane is volatized by placing the impregnated carbon fiber cloth on a hot plate at 40oC and further vacuum-drying the impregnated carbon fiber cloth for one day at 80oC; (b) the skilled artisan would have expected these steps to remove all or nearly all of the dichloromethane from the impregnated material, leaving behind zero to trace amounts of dichloromethane in the sheet; (c) these trace amounts would have prima facie case of obviousness exists.
Regarding claim 4, the teachings of Fukushima et al. are as set forth above and incorporated herein.  Fukushima et al. fail to explicitly disclose: (4) wherein a viscosity-average molecular weight of the polycarbonate resin is 10,000-100,000.  The exemplary embodiment of Fukushima et al. includes a commercial polycarbonate resin of “Panlite 1250WJ” (see column 8, lines 27-28).  In light of this, the teachings of Nitta (see paragraph 0160) and Kinoshita (see paragraph 0144) appear to demonstrate that the 1250-Panlite resin satisfies the instantly claimed viscosity-average molecular weight.  At the very least, the teachings of Nitta and Kinoshita suggest that the 1250-Panlite resin satisfies the instantly claimed viscosity-average molecular weight.
Therefore, the exemplary embodiment of Fukushima et al. appears to satisfy the instantly claimed viscosity-average molecular weight of the polycarbonate resin (10,000-100,000) because: (a) the exemplary embodiment of Fukushima et al. includes a commercial polycarbonate resin of “Panlite 1250WJ”; and (b) the teachings of Nitta and Kinoshita appear to demonstrate that the 1250-Panlite resin satisfies the instantly claimed viscosity-average molecular weight.  At the very least, the teachings of Nitta and Kinoshita suggest that the 1250-Panlite resin satisfies the instantly claimed viscosity-average molecular weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,476 (US 2020/0277453 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, copending claims 1-4 anticipate claim 1.
Regarding claim 2, copending claim 2 anticipates claim 2.
Regarding claim 3, copending claim 3 anticipates claim 3.
Regarding claim 4, copending claim 4 anticipates claim 4.
Regarding claim 5, copending claim 5 anticipates claim 5.
Regarding claim 6, copending claim 5 obviously embraces a laminate sheet: (6) which does not contain a carbon fiber-free sheet.
Regarding claim 7, copending claims 6 and 7 anticipate claim 7.
Regarding claim 8, copending claim 7 anticipates claim 8. 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/608,644 (US 2020/0140635 A1).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, copending claims 1-5 anticipate claim 1.
Regarding claim 2, copending claim 2 anticipates claim 2.
Regarding claim 3, copending claim 3 anticipates claim 3.
Regarding claim 4, copending claim 4 anticipates claim 4.
Regarding claim 5, copending claim 6 anticipates claim 5.
Regarding claim 6, copending claim 6 obviously embraces a laminate sheet: (6) which does not contain a carbon fiber-free sheet.
Regarding claim 7, copending claims 7 and 8 anticipate claim 7.
Regarding claim 8, copending claim 8 anticipates claim 8. 

International Search Report
The international search report cited one X-reference.  This reference has been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 20, 2022